EXHIBIT 10.74

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 7,
2012, is entered into by and between Clean Energy Fuels Corp., a Delaware
corporation (the “Issuer”) and GE Energy Financial Services, Inc., a Delaware
corporation (the “Holder”).

 

RECITALS

 

WHEREAS, the Issuer and the Holder have entered into a Warrant Agreement dated
as of November 7, 2012 (the “Warrant Agreement”);

 

WHEREAS, the Warrant Agreement provides for the issuance of a warrant (the
“Warrant”) to purchase shares of the Issuer’s Common Stock (“Warrant Shares”) on
the terms and subject to the conditions set forth therein;

 

WHEREAS, in order to induce the Holder to enter into the Credit Agreement and
the Warrant Agreement, the Issuer has agreed to provide certain rights to the
Holder as set forth in this Agreement; and

 

WHEREAS, this Agreement is being executed and delivered in connection with the
closing under the Warrant Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             REGISTRATION RIGHTS.

 

(a)           Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Warrant Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Base Price” means $12.01.

 

“Business Day” means any day that is not a Saturday, Sunday or other day when
commercial banks are required or permitted by law to be closed in New York, New
York.

 

“Common Stock” means the shares of common stock of the Issuer, par value
$0.0001.

 

“Effective Date” means the date the Registration Statement has been declared
effective by the SEC.

 

--------------------------------------------------------------------------------


 

“Effectiveness Deadline” means the date that is (i) thirty (30) days after the
Filing Deadline if the Registration Statement is not subject to review by the
SEC, or (ii) ninety (90) days after the Filing Deadline if the Registration
Statement is subject to review by the SEC.

 

“Filing Deadline” means the date that is the earlier of (i) forty five (45) days
following the date that the SEC has confirmed in writing to the Issuer that it
has completed its current review of the Issuer’s filings with the SEC, which
review is ongoing as of the date of this Agreement, and (ii) ninety (90) days
following the date of this Agreement.

 

“Liquidated Damages Amount” means an amount equal to 0.25% of the product of the
Base Price times the number of Restricted Warrant Shares (as defined in
Section 1(d)(i)) then held by the Holder per 30-day period for the first sixty
(60) days, with such payment amount increasing by an additional 0.25% of the
product of the Base Price times the number of Restricted Warrant Shares then
held by the Holder per 30-day period for each subsequent sixty (60) days, up to
a maximum of 1.00% of the product of the Base Price times the number of
Restricted Warrant Shares then held by the Holder per 30-day period; provided,
however, that notwithstanding anything herein to the contrary, in no event shall
the Issuer be liable for an aggregate Liquidated Damages Amount of more than
four percent (4%) per annum of the product of the Base Price times the number of
Restricted Warrant Shares then held by Holder or its assignees.  The Liquidated
Damages Amount for any period of less than 30-days shall be prorated by
multiplying the Liquidated Damages Amount to be paid in a full 30-day period by
a fraction, the numerator of which is the number of days for which such
liquidated damages are owed, and the denominator of which is 30.  The Base Price
is subject to appropriate adjustments for any subdivision or combination of
Common Stock after the date thereof.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and the declaration or ordering of effectiveness of
such Registration Statement(s) by the SEC.

 

“Registrable Securities” means the Warrant Shares and any shares of capital
stock issued or issuable with respect to the Warrant Shares by reason of or in
connection with any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, issued to or held by the Holder.

 

“Registration Statement” means a shelf registration statement, registration
statements or Form S-3 of the Issuer filed under the 1933 Act covering the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor
rule or other similar rule or regulation of the SEC that may at any time permit
the Holder to sell securities of the Issuer to the public without registration.

 

2

--------------------------------------------------------------------------------


 

“Rule 415” means Rule 415 promulgated under the 1933 Act, as such rule may be
amended or interpreted from time to time, or any similar rule or regulation
hereunder adopted by the SEC.

 

“SEC” means the United States Securities and Exchange Commission.

 

(b)           Mandatory Registration.

 

(i)            The Issuer shall prepare and, no later than the Filing Deadline,
file with the SEC, a Registration Statement on Form S-3 covering the resale of
Warrant Shares.  If Form S-3 is unavailable for such a registration, the Issuer
shall use such other form as is available for such a registration (the
Registration Statement filed pursuant to this Section 1(b)(i), the “Resale
Registration Statement”).

 

(ii)           The Issuer shall use its commercially reasonable efforts to have
such Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Effectiveness Deadline, and shall
use its commercially reasonable efforts to keep such Registration Statement
continuously effective under the 1933 Act until the earlier of the date when all
Registrable Securities covered by such Registration Statement (A) have been
sold, thereunder or pursuant to Rule 144, or (B) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Issuer to be in compliance with the current public information requirement
under Rule 144, as determined by counsel to the Issuer pursuant to a written
opinion letter to such effect, addressed and acceptable to the Issuer’s transfer
agent and the Holder (the “Effectiveness Period”).

 

(iii)          Notwithstanding the registration obligation set forth in
Section 1(b), if the SEC informs the Issuer that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Issuer
agrees to promptly inform the Holder and use its commercially reasonable efforts
to file amendments to the Registration Statement as required by the SEC,
covering the maximum number of Registrable Securities permitted to be registered
by the SEC, on Form S-3 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment, the Issuer shall be obligated to use diligent efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with any interpretive guidance provided by the SEC, including
without limitation, Compliance and Disclosure Interpretation 612.09.

 

(c)           Piggyback Registration.

 

(i)            If (but without any obligation to do so), at any time during the
Effectiveness Period, a Registration Statement is not effective with respect to
all of the Registrable Securities and the Issuer proposes to register (including
for this purpose a registration effected by the Issuer for stockholders other
than the Holder) any of its capital stock or other securities under the 1933 Act
in connection with a fully underwritten firm commitment public offering of such
securities (other than a registration

 

3

--------------------------------------------------------------------------------


 

on any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities), the Issuer shall, at such time, give the Holder written
notice of such registration (a “Piggyback Registration”) in accordance with
Section 2(f).  Upon the written request of the Holder given within five
(5) Business Days after delivery of such notice by the Issuer, the Issuer shall,
subject to the provisions of Section 1(c)(iii), use all commercially reasonable
efforts to cause to be registered under the 1933 Act all of the Registrable
Securities that the Holder requests to be registered.

 

(ii)           The Issuer shall have the right to terminate or withdraw any
registration initiated by it under this Section 1(c) prior to the effectiveness
of such registration whether or not the Holder has elected to include securities
in such registration.  The expenses of such withdrawn registration shall be
borne by the Issuer in accordance with Section 1(j) hereof.

 

(iii)          The Issuer shall not be required under this Section 1(c) to
include any of the Holder’s Registrable Securities in such underwriting unless
the Holder accepts the terms of the underwriting as reasonably agreed upon
between the Issuer and the underwriters selected by the Issuer (or by other
Persons entitled to select the underwriters) and enters into an underwriting
agreement in customary form with such underwriters, and then only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Issuer.  If the total amount of
securities, including Registrable Securities, requested to be included in such
offering exceeds the amount of securities that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Issuer shall be required to include in the offering only that number of
Registrable Securities that the underwriters determine in their sole discretion
will not jeopardize the success of the offering.  Any reduction in the number of
Registrable Securities will be made pro rata (based on the number of Warrant
Shares then held by the Holder) with the other securities to be registered on
behalf of third parties in such offering.

 

(d)           Effect of Failure to File and Obtain Effectiveness of Registration
Statement.

 

(i)            If a Registration Statement covering all of the Registrable
Securities required to be covered thereby (or such lesser amount as provided in
Section 1(b)(iii)) and required to be filed by the Issuer pursuant to Section
1(b) of this Agreement has not been declared effective by the SEC on or before
the Effectiveness Deadline (an “Effectiveness Failure”), then each Holder will
be entitled to a payment, as liquidated damages and not a penalty, of the
Liquidated Damages Amount but only with respect to the number of Warrant Shares
then held by the Holder and not included in an effective Registration Statement
and not able to be resold pursuant to Rule 144 in the manner set forth in
Section 1(b)(ii)(B) (“Restricted Warrant Shares”), for a period beginning on the
Effectiveness Deadline and lasting until such time as such a Registration
Statement is declared effective.

 

4

--------------------------------------------------------------------------------


 

(ii)           The aggregate Liquidated Damages Amount payable to each Holder
shall be paid to each Holder in immediately available funds within 10 Business
Days after the end of each applicable 30-day period.  Any payments pursuant to
this Section 2(b) shall constitute the Holder’s exclusive remedy for such
events; provided, however, if the Issuer certifies that it is unable to pay
aggregate Liquidated Damages Amount in cash or immediately available funds
because such payment would result in a breach under any of the Issuer’s credit
facilities or other indebtedness filed as exhibits to the Issuer’s reports
filed under the Securities Act or the Exchange Act, then the Issuer may pay the
aggregate Liquidated Damages Amount in kind in the form of the issuance of
additional shares of Common Stock.  Upon any issuance of shares of Common Stock
as liquidated damages, the Issuer shall promptly prepare and file an amendment
to the Resale Registration Statement prior to its effectiveness to include such
shares of Common Stock issued as liquidated damages as additional Registrable
Securities.  If shares of Common Stock are issued as liquidated damages after
the Resale Registration Statement has been declared effective, the Issuer shall
have no obligation to prepare and file a post-effective amendment to the Resale
Registration Statement to include such shares nor shall the Issuer be obligated
in any way to file a new registration statement for such shares; however if the
Issuer is a well-known seasoned issuer (as defined in the rules and regulations
of the SEC) (“WKSI”), the Issuer shall be obligated to provide the Holder notice
and offer to include such shares in any Piggyback Registration.  All shares of
Common Stock issued as Liquidated Damages Amounts shall be considered in the
calculation of any subsequent Liquidated Damages Amounts.  The determination of
the number of shares of Common Stock to be issued as the aggregate Liquidated
Damages Amount shall be equal to the aggregate Liquidated Damages Amount divided
by the average of the closing sale price per share for the Common Stock (or if
the Common Stock is not listed or traded on a national securities exchange, the
average of the last reported bid and ask prices per share) for each of the 10
consecutive trading days ending on the trading day immediately preceding such
date of determination.

 

(e)           Request for Registration and/or Underwriting.

 

(i)            If, at any time during the Effectiveness Period, a Registration
Statement is not effective with respect to all of the Registrable Securities,
the Issuer shall, at the request of the Holder, participate in an underwritten
offering of Registrable Securities by the Holder under a Registration Statement
effected pursuant to Section 1(b) hereof, and shall file any supplements and
amendments to such Registration Statement as may be required by applicable law
or rules of the SEC.  If, at any time after the Effectiveness Period, a
Registration Statement is not effective with respect to all of the Registrable
Securities, and the Issuer receives a written request from the Holder that the
Issuer effect a registration on Form S-3 with respect to an underwritten
offering of Registrable Securities, the Issuer shall use commercially reasonable
efforts to file a Registration Statement covering the Registrable Securities as
soon as reasonably practicable after receipt of the request.  For purposes of
this Agreement, a “Demand” shall refer to the Holder’s request, pursuant to this
Section 1(e), for the Issuer to (1) participate in an underwritten offering of
Registrable Securities or (2) effect a registration on Form S-3 with respect to
an underwritten offering of Registrable Securities.  In any

 

5

--------------------------------------------------------------------------------


 

underwritten offering under this Section 1(e), the investment banker or bankers
and manager or managers that will administer the offering will be selected by,
and the underwriting arrangements with respect thereto (including the size of
the offering) will be approved by the requesting Holder; provided, however, that
such investment bankers and managers and underwriting arrangements must be
reasonably satisfactory to the Issuer.  The Issuer shall not be required to
participate in any underwritten offering contemplated hereby unless each
participating Holder (A) agrees to sell its Registrable Securities to be
included in the underwritten offering in accordance with any approved
underwriting arrangements and (B) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such approved
underwriting arrangements.  Each participating Holder shall be responsible for
any underwriting discounts and commissions and fees and expenses of its own
counsel.  The Issuer shall pay all expenses customarily borne by issuers in an
underwritten offering, including, but not limited to, filing fees, the fees and
disbursements of its counsel and independent public accountants and any printing
expenses incurred in connection with such underwritten offering.

 

(ii)           The Issuer shall not be required to participate in or effect any
Demand pursuant to this Section 1(e):

 

(A)          after the Issuer has participated in or effected two (2) Demands
(the Holder shall be deemed to have forfeited its right to a Demand if (1) the
Holder withdraws its request that the Issuer effect a registration on Form S-3
with respect to an underwritten offering of Registrable Securities and does not,
within thirty (30) days of any such withdrawal, pay all of the Issuer’s expenses
in connection with such registration or (2) an underwritten offering that is the
subject of a Demand is terminated subsequent to the marketing thereof);

 

(B)          if the Issuer has participated in or effected a Demand within the
preceding twelve (12) months;

 

(C)          during the period starting with the date sixty (60) days prior to
the Issuer’s good faith estimate of the date of the filing of, and ending on a
date one hundred eighty (180) days following the effective date of, an
Issuer-initiated registration subject to Section 1(c), provided that the Issuer
is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective; or

 

(D)          if the Issuer shall furnish to the requesting Holder(s) a
certificate signed by the Issuer’s Chief Executive Officer or Chairman of the
Board stating that in the good faith judgment of the Board of Directors of the
Issuer (the “Board”), it would be seriously detrimental to the Issuer and its
stockholders for the Issuer to participate in or effect a Demand at such time,
in which event the Issuer shall have the right to defer such Demand for a period
of not more than one hundred twenty (120) days after receipt of the request of
the Holder.

 

6

--------------------------------------------------------------------------------


 

(f)            Related Obligations.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, except as otherwise
expressly provided herein, the Issuer shall:

 

(i)            prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities and use all commercially reasonable
efforts to cause such Registration Statement to become and remain effective;

 

(ii)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
Registration Statement;

 

(iii)          furnish to the Holder such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
1933 Act, and such other documents as it may reasonably request in order to
facilitate the disposition of Registrable Securities owned by it;

 

(iv)          if required by applicable law, use all commercially reasonable
efforts to register and qualify the securities covered by such Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
as shall be reasonably requested by the Holder, provided that the Issuer shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions;

 

(v)           with a view to making available to the Holder the benefits of
Rule 144:

 

(A)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(B)          file with the SEC in a timely manner all reports and other
documents required of the Issuer under the 1933 Act and the 1934 Act so long as
the Issuer remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

(C)          furnish or otherwise make available, as applicable, to the Holder
so long as the Holder owns Registrable Securities, promptly upon request, (1) a
written statement by the Issuer, if true, that it has complied with the
reporting requirements of Rule 144, the 1933 Act and the 1934 Act, (2) a copy of
the most recent annual or quarterly report of the Issuer and such other reports
and documents so filed by the Issuer and (3) such other information as may be
reasonably requested to permit the Holder to sell such securities without
registration pursuant to Rule 144;

 

7

--------------------------------------------------------------------------------


 

(D)          in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering; and

 

(E)           notify the holder of Registrable Securities covered by such
Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act of the happening of any event as a
result of which the prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.

 

Notwithstanding the provisions of this Section 1, the Issuer shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any Registration Statement during any period when (i) the SEC or the national
securities exchange upon which shares of Common Stock are then listed requests
that the Issuer amend or supplement the Registration Statement or the prospectus
included therein or requests additional information relating thereto, (ii) the
SEC or the national securities exchange upon which shares of Common Stock are
then listed issues a stop order or similar order suspending the effectiveness or
restricting the use of the Registration Statement or initiates proceedings to
issue a stop order or similar order, (iii) the Board in good faith determines
that the Registration Statement, the prospectus included therein, any amendment
or supplement thereto or any document incorporated or deemed to be incorporated
therein contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances then existing; provided,
however, that the Issuer uses commercially reasonable efforts to prepare and
file with the SEC such amendments and supplements to the such Registration
Statement or amendment as shall be reasonably necessary to cure such untrue
statement or omission, or (iv) the Issuer’s management or the Board in good
faith determines that the failure to so postpone or suspend would require
disclosure of material nonpublic information that, if disclosed at such time,
would be materially harmful to the interests of the Issuer and its stockholders;
provided, further, that such postponement or suspension (A) shall not exceed a
period of forty-five (45) days and (B) shall be exercised by the Issuer not more
than twice in any twelve (12) month period (for a maximum of ninety (90) days
within any such twelve (12) month period) (each, an “Allowable Grace Period”).

 

(g)           Information from the Holder.  It shall be a condition precedent to
the obligations of the Issuer to take any action pursuant to this Section 1 with
respect to the Registrable Securities of the Holder that the Holder shall
furnish to the Issuer such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Registrable
Securities.

 

(h)           Indemnification.  If any Registrable Securities are included in a
Registration Statement under this Agreement:

 

(i)            To the fullest extent permitted by law, the Issuer will, and
hereby does, indemnify, hold harmless and defend the Holder, the directors,
officers, members,

 

8

--------------------------------------------------------------------------------


 

partners, employees, agents, representatives of, and each Person, if any, who
controls the Holder within the meaning of the 1933 Act or the 1934 Act (each, a
“Holder Indemnified Person”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, reasonable attorneys’ fees, amounts
paid in settlement or expenses, joint or several, (collectively, “Claims”)
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(A) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered, or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(B) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Issuer files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(C) any violation or alleged violation by the Issuer of the 1933 Act, the 1934
Act, any state securities law, or any rule or regulation thereunder relating to
the offer or sale of the Registrable Securities pursuant to a Registration
Statement (the matters in the foregoing clauses (A) through (C) being,
collectively, “Violations”).  Subject to Section 1(h)(iii), the Issuer shall
reimburse the Holder Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 1(h)(i): (A) shall not apply to a Claim by a
Holder Indemnified Person arising out of or based upon a Violation which occurs
in reliance upon and in conformity with information furnished in writing to the
Issuer by such Holder Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto, and (B) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Issuer, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Holder Indemnified Person.

 

(ii)           In connection with any Registration Statement in which Holder is
participating, the Holder agrees to indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 1(h)(i), the
Issuer, each of its directors, officers, employees and agents and each Person,
if any, who controls the Issuer within the meaning of the 1933 Act or the 1934
Act (each, an “Issuer Indemnified Person”), against any Claim or Indemnified
Damages to which any of them may become

 

9

--------------------------------------------------------------------------------


 

subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information furnished to the Issuer by the
Holder expressly for use in connection with such Registration Statement; and,
subject to Section 1(h)(iii), the Holder will reimburse any legal or other
expenses reasonably incurred by an Issuer Indemnified Person in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 1(h)(ii) and the agreement with respect to
contribution contained in Section 1(i) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Holder, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Holder shall be liable under this
Section 1(h)(ii) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Issuer Indemnified Person.

 

(iii)          Promptly after receipt by a Holder Indemnified Person or an
Issuer Indemnified Person (each, an “Indemnified Person”) under this
Section 1(h) of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 1(h), deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Indemnified Person to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Person and any other
party represented by such counsel in such proceeding.  In the case of a Holder
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Holder.  The Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto. 
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Person, consent to entry of any judgment or enter into any
settlement or

 

10

--------------------------------------------------------------------------------


 

other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Person of a release from
all liability in respect to such Claim or litigation, and such settlement shall
not include any admission as to fault on the part of the Indemnified Person. 
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person under this Section 1(h), except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

(iv)          The indemnification required by this Section 1(h) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, promptly following when bills are received or Indemnified Damages
are incurred, and in each case submitted to the indemnifying party for payment
subject to and in accordance with this Section 1(h).

 

The indemnity agreements contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnified Person against the indemnifying
party or others, and (B) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(i)            Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 1(h) to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities who is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by the
Holder shall be limited in amount to the excess of the net amount of proceeds
received by the Holder from the sale of such Registrable Securities pursuant to
such Registration Statement over the amount of any damages that the Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

(j)            Expenses of Registration.  All expenses (other than
(i) underwriting discounts and commissions relating to the Registrable
Securities that are being sold by the Holder and (ii) fees of any counsel for
the Holder) that are incurred in connection with registrations, filings or
qualifications pursuant to Sections 1(b) and 1(c), including (without
limitation) all registration, filing and qualification fees, printers’ and
accounting fees, fees and disbursements of counsel for the Issuer, shall be
borne by the Issuer.

 

11

--------------------------------------------------------------------------------


 

2.             MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the Delaware Court
of Chancery, or, if no such state court has proper jurisdiction, the United
States District Court for the District of Delaware, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  This Agreement, the Warrant
Agreement and the other Warrant Documents supersede all other prior oral or
written agreements between the Holder, the Issuer, their affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the Warrant Agreement, the other Warrant Documents and the
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Issuer nor the Holder
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Issuer and the Holder.  No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

 

12

--------------------------------------------------------------------------------


 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

if to the Issuer:

 

Clean Energy Fuels Corp.
3020 Old Ranch Parkway
Suite 400
Seal Beach, California 90740
Telephone: (562) 493-7239
Facsimile: (562) 493-4956
Attention: J. Nathan Jensen

 

with a copy (for informational purposes only) to:

 

Morrison & Foerster LLP
12531 High Bluff Drive
Suite 100
San Diego, California 92130
Telephone: (858) 720-5198
Facsimile: (858) 523-2810
Attention: Steven G. Rowles

 

if to the Holder:

 

GE Energy Financial Services, Inc.
333 Clay Street, Suite 4550
Houston, Texas 77002
Telephone: (713) 951-2339
Facsimile: (713) 951-2319
Attention: Brandy Copley

 

with a copy (for informational purposes only) to:

 

Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor
New York, New York 10103
Telephone: (212) 237-0132
Facsimile: (917) 849-5350
Attention: Robert Seber

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to

 

13

--------------------------------------------------------------------------------


 

the effectiveness of such change.  Written confirmation of receipt (A) given by
the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)           Successors and Assigns.  No party may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
parties, except that the Holder may assign its rights hereunder in connection
with any transfer of the Warrant Shares.  This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer and the Holder have caused this Registration
Rights Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

President & Chief Executive Officer

 

 

 

 

 

HOLDER:

 

 

 

GE ENERGY FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Tyson Yates

 

Name:

Tyson Yates

 

Title:

Managing Director

 

SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------